DETAILED ACTION
This communication is in response to U.S. Application No. 14/861530 filed on May 18, 2022. 
				
Allowable Subject Matter
	Claims 1-10 and 12-21 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance:  
In response to the Applicants filed response on May 18, 2022, claims 1-10 and 12-21 were searched upon and Examiner concludes the Bradford U.S. Patent No. 7,415,462 in combination with Liao et al. U.S. Patent Application Publication No. 2008/0010268 (herein as ‘Liao’) do not teach the claimed limitations.  None of the references made of record teach the limitations made in claims 1-10 and 12-21. 
Furthermore, the prior art made of records does not teach or fairly suggest the combination of elements.  

Noted is the argument on the allowable subject matter is based on the precise process and procedure that is performed by the apparatus which is identified as

“a first graphical user interface configured to receive information identifying a meaning taxonomy including (a) one or more syntactic structures that associate non-normalized terms with a plurality of normalized terms and (b) at least one disambiguation term; a second graphical user interface configured to receive a search query including at least one search term and at least one normalized term of the plurality of normalized terms; a memory having storage capacity; and at least one processor coupled to the memory and the first and second graphical user interfaces and configured to: identify a first document within the plurality of documents, the first document including the at least one search term and a first plurality of non-normalized terms corresponding to at least one syntactic structure associated with the at least one normalized term of the plurality of normalized terms and satisfying at least one condition relating to a presence or an absence of the at least one disambiguation term; determine a first numerical location of a first non-normalized term in the first plurality of non-normalized terms in the first document; determine a second numerical location of a second non-normalized term in the first plurality of non-normalized terms in the first document; determine a first numerical distance between the first numerical location and the second numerical location; identify a second document within the plurality of documents, the second document including the at least one search term and a second plurality of non-normalized terms corresponding to at least one syntactic structure associated with the at least one normalized term of the plurality of normalized terms and satisfying the at least one condition relating to the presence or the absence of the at least one disambiguation term; determine a third numerical location of a third non-normalized term in the second plurality of non-normalized terms in the second document; determine a fourth numerical location of a fourth non-normalized term in the second plurality of non-normalized terms in the second document; determine a second numerical distance between the third numerical location and the fourth numerical location; and determine a third numerical distance between two normalized terms of the plurality of normalized terms in the first document; determine a fourth numerical distance between two normalized terms of the plurality of normalized terms in the second document; present a plurality of search results comprising at least a first summary of the first document and a second summary of the second document, wherein the plurality of search results are sorted relative to each other based at least on the first numerical distance and the second numerical distance, a smaller numerical distance being associated with a higher search ranking; and present an extracted portion of the first document and an extracted portion of the second document, sorted based on the third numerical distance and the fourth numerical distance.” 

The highlighted subject matter is a feature that distinguishes the claimed invention from the prior art of Bradford U.S. Patent No. 7,415,462 in combination with Liao et al. U.S. Patent Application Publication No. 2008/0010268 (herein as ‘Liao’) do not teach the claimed limitations and 35 U.S.C. 103 (a) rejection. In particular the cited prior art do not teach the claimed invention of determining a distance between two non-normalized terms in multiple and another distance between two normalized terms between multiple documents in order to provide a sorted list of documents.

Based on the subject matter as amended and incorporated, Examiner is persuaded that the cited reference does not fairly teach or suggest the subject matter described by the combined limitations as highlighted above and further detailed in each of the independent claims 1-10 and 12-21.

A recently update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, etc) do not fairly teach or suggest teaching of the subject matter as described by the combined limitations as highlighted above in each of the independent claims 1-10 and 12-21.

After a search and thorough examination of the present application and in light of the prior art made of records, claims 1-10 and 12-21 (renumbered as 1-20) are allowed.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  August 10, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159